Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 9/24/2020. 
Claims 1-16 are pending. 
Signed copies of the IDS’ are attached. 
The Drawings filed 9/24/2020 are noted.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 recite the limitation “the wick”. There is insufficient antecedent basis for this limitation in the claim. It is examined as if it recited “a wick element”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 6, 8, 14 & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin (US 2018/0071425). 
Regarding Claims 1, 16: Jin discloses a cartridge, (Fig. 4B, ¶ 32, replaceable scent cartridge), comprising: a plurality of chambers, each having a media delivery channel, each media channel being configured to be coupled to a respective aerosol generator within a scent-rendering hardware unit; and a plurality of scented media, each one assigned to a respective one of the plurality of chambers, (Fig. 1K, ¶ 51, For scent release, gas flow is pushed through an optionally removable/replaceable cartridge containing an array of scent ingredient containers (a "scent cartridge") located adjacent to the remanent magnetization switch array (positioned above the magnetic pin in the case of FIG. 1 (K) configuration) and then scented gas is delivered through check valves to the scent outlets. The valves positioned in the array (e.g., 10 X 10, 8 X 20, etc.) can be programmably and selectively actuated (just one valve only, or optionally two or more valves activated simultaneously to generate scented gas) by wireless signals or hard wired signals with compatible software, so that a particular device is magnetized or demagnetized, and gas flow is initiated or stopped.
Regarding Claim 2: See Jin ¶ 75, replaceable cartridge has containers arrayed in a matrix, secured by physical latching, friction, spring locks. 
Regarding Claims 3, 4: See Jin Fig. 6B, ¶¶ 16, 116, capillary mechanism. 
Regarding Claim 6: See Jin Fig. 6B, capillary mechanism with mechanical spring, (e.g., ¶ 11.) 
Regarding Claim 8: See Jin ¶ 6, piezoelectric element. 
Regarding Claim 14: See Jin e.g., ¶ 90. 


Allowable Subject Matter
Claims 9-13 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, of record herein, fails to disclose, suggest or render obvious the salient aspects recited in these dependent claims. For example, although wicks may be well known, the specific combination of elements and structure is not shown by the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647. The examiner can normally be reached M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715